Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is responsive to the Amendments and Remarks filed in the U.S. on 6/30/2022. Claims 1-20 are pending claims.  Claims 1, 8, and 15 are written in independent form.
Applicant’s amendments and remarks filed on 6/30/2022 have been fully considered and overcame the previously cited prior art, thus necessitating the new grounds of rejection presented herein. Accordingly, THIS ACTION IS MADE FINAL.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (U.S. Pre-Grant publication No. 2021/0263963, hereinafter referred to as Cho) and further in view of Cao et al. (U.S. Pre-Grant Publication No. 2011/0302522, hereinafter referred to as Cao).

Regarding Claim 1:
Cho teaches a method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for searching content, the method comprising:
sharing, via a graphical user interface within a social group, a sketch of an object generated by a first user included in the social group;
Cho teaches obtaining a sketch drawn by a user (Para. [0058]) where the sketch drawn by the user is “on an external device such as a smartphone” (Para. [0059] & Fig. 3).
Cho further teaches “the user may additionally edit the image by adding a sketch or removing a part of the image with the remover UI element 35, and the content search may be performed based on the additionally edited image” (Para. [0066]) where “the way of drawing an image varies depending on users” (Para. [0190]) thereby teaching multiple users capable of drawing an image on the exemplary electronic device, and thus sharing the sketch to be modified by multiple other users.
generating, via a neural network, an image corresponding to the sketch of the object;
Cho teaches generating “a machine-generated image based on the sketch using an artificial intelligence model trained by an artificial intelligence algorithm” (Para. [0076]) where “the artificial intelligence model may be trained by a generative adversarial network (GAN)” (Para. [0077]).
extracting one or more features from the image;
Cho teaches “for the content search, at least one of text-based image retrieval (TBIR) and content-based image retrieval (CBIR) may be used” where “the text-based image retrieval method ma include, for example, a method for extracting a feature from a machine-generated image, identifying a keyword corresponding to the extracted feature, and searching for a content having a file name and metadata including the identified keyword” and “the content-based image retrieval method may include, for example, a method for digitizing and comparing visual elements such as a color, a texture, a shape, and the like of an image” (Para. [0054]) thereby teaching extracting one or more features from the machine-generated image.
identifying one or more images previously stored that have features similar to the one or more features; and
Cho teaches “for the content search, at least one of text-based image retrieval (TBIR) and content-based image retrieval (CBIR) may be used” where “the text-based image retrieval method ma include, for example, a method for extracting a feature from a machine-generated image, identifying a keyword corresponding to the extracted feature, and searching for a content having a file name and metadata including the identified keyword” and “the content-based image retrieval method may include, for example, a method for digitizing and comparing visual elements such as a color, a texture, a shape, and the like of an image” (Para. [0054]). Cho further teaches “The electronic device may receive a user command for selecting one of the at least one machine-generated image and search for at least one content corresponding to the image selected according to the user command (S240)” (Para. [0080])
providing the one or more images to the social group.
Cho teaches following the search using the machine-generated image for at least one content corresponding to the machine-generated image, “the electronic device may provide the at least one searched content (S250)” to a user (Para. [0080]).

Cho explicitly teaches all of the limitations as recited above except:
receiving, via the graphical user interface, a modification to the sketch from at least second user included in the social group;

However, in the related field of endeavor of using a sketch to perform a search, Cao teaches:
receiving, via the graphical user interface, a modification to the sketch from at least second user included in the social group;
Cao teaches “a number of users 101 are interacting with the application which runs on a computer 102…which includes a workspace for sketching” and “the users can use any user input device to draw a sketch and in the example shown, the users 101 may use the interactive display 103 to provide an input device to the application which defines a user-generated sketch 106” (Para. [0015]) thereby teaching multiple users in a group of users interacting with and modifying the sketch. Cao further teaches multiple users “co-located and viewing the application via the same display (as shown in Fig. 1) or they may be collaborating remotely via a shared display space, where the application may be running on a server” (Para. [0023] & Fig. 1).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Cao and Cho at the time that the claimed invention was effectively filed, to have combined the sketching system and method for users to locally or remotely collaborate on a sketch via a shared display space, as taught by Cao, with the system and method for taking a sketch drawn by a user, producing a machine-generated image from the sketch, and performing a search for stored images similar to the machine-generated image representing the sketch, as taught by Cho.
One would have been motivated to make such combination because Cao teaches multiple users “co-located and viewing the application via the same display (as shown in Fig. 1) or they may be collaborating remotely via a shared display space, where the application may be running on a server” (Para. [0023] & Fig. 1) and it would have been obvious to a person having ordinary skill in the art that allowing multiple users to collaborate on a sketch both locally or remotely would improve the flexibility of the users to collaborate without the limitation of location.  Cao further teaches the benefits of implementing a collaboration process by teaching “ideas are commonly generated using a collaborative process known as brainstorming in which a group of people spontaneously share solutions to a problem” and “the process is intended to generate a large number of ideas which can subsequently be analyzed and refined” (Para. [0001]).



Regarding Claim 2:
Cho and Cao further teach:
wherein the sketch of the object is drawn in the graphical user interface by the first user.
Cho teaches the sketch drawn by the user “on an external device such as a smartphone” (Para. [0059] & Fig. 3).

Regarding Claim 3:
Cho and Cao further teach:
receiving, via the graphical user interface, additional modification of the sketch from one or more additional users included in the social group.
Cao teaches “a number of users 101 are interacting with the application which runs on a computer 102…which includes a workspace for sketching” and “the users can use any user input device to draw a sketch and in the example shown, the users 101 may use the interactive display 103 to provide an input device to the application which defines a user-generated sketch 106” (Para. [0015]) thereby teaching multiple users in a group of users interacting with and modifying the sketch. Cao further teaches multiple users, at least three are shown in Fig. 1, “co-located and viewing the application via the same display (as shown in Fig. 1) or they may be collaborating remotely via a shared display space, where the application may be running on a server” (Para. [0023] & Fig. 1).


Regarding Claim 4:
Cho and Cao further teach:
generating a feature vector based on the one or more features from the image; and
Cho teaches “for the content search, at least one of text-based image retrieval (TBIR) and content-based image retrieval (CBIR) may be used” where “the text-based image retrieval method ma include, for example, a method for extracting a feature from a machine-generated image, identifying a keyword corresponding to the extracted feature, and searching for a content having a file name and metadata including the identified keyword” and “the content-based image retrieval method may include, for example, a method for digitizing and comparing visual elements such as a color, a texture, a shape, and the like of an image” (Para. [0054]) thereby teaching a feature vector comprising the extracted features from the machine-generated image for performing the search.
mapping the feature vector in a feature-vector space, and wherein feature vectors corresponding to the one or more images are disposed within a threshold distance from the feature vector in the feature-vector space.
Cho teaches examples of searching for items that are “similar” to the machine-generated image from the user’s sketch using determined features of the machine-generated image (Paras. [0053], [0054], and [0082]). Cho further teaches arranging multiple output images based on their similarity score to an input image (Para. [0090]) thereby teaching a corresponding threshold distance of features of the machine-generate image used as input to a search for displaying the searched content results.

Regarding Claim 8:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Cho and Cao further teach:
a machine readable and non-transitory medium having information recorded thereon for searching content, wherein the information, when read by the machine, causes the machine to perform steps (Para. [0164]).

Regarding Claim 9:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 10:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 11:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 15:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Cho and Cao further teach:
a system for searching content, the system comprising:
a neural network implemented by a processor (Paras. [0020] & [0153]);
a feature extractor implemented by the processor (Paras. [0020] & [0054]); and
a processing unit implemented by the processor (Para. [0020]).

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 17:
Some of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 18:
Some of the limitations herein are similar to some or all of the limitations of Claim 4.


Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Cao, and further in view of Murrish (U.S. Pre-Grant Publication No. 2019/0188534).

Regarding Claim 5:
Cho and Cao teach all of the elements of the claimed invention as recite above except:
wherein the neural network includes a generator and discriminator,
the generator comprising a first plurality of encoders and a plurality of decoders, each of which are arranged in a serial manner, and
wherein the discriminator includes a concatenator, a second plurality of encoders, and a classifier.

However, in the related field of endeavor of generating an image from a sketch, Murrish teaches:
wherein the neural network includes a generator and discriminator,
the generator comprising a first plurality of encoders and a plurality of decoders, each of which are arranged in a serial manner, and
Murrish teaches “the cGAN may include a generator and a discriminator” where “the generator may be formed using an encoder-decoder architecture” (Para. [0026]). Murrish further teaches “in some aspects, the encoder-decoder architecture may be formed as an U-Net architecture” thereby teaching encoders and decoders arranged in a serial manner.
wherein the discriminator includes a concatenator, a second plurality of encoders, and a classifier.
Murrish teaches the discriminator comprising one or more convolutional layers and a discriminator in a GAN is itself a classifier of sorts (Paras. [0026]) thereby teaching the discriminator including a concatenator and a plurality of encoders as part of the convolutional layers, for processing the generated image and the sketch, and a classifier.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Murrish, Cao, and Cho at the time that the claimed invention was effectively filed, to have combined the generator discriminator architecture, as taught by Murrish, with the sketching system and method for users to locally or remotely collaborate on a sketch via a shared display space, as taught by Cao, and the system and method for taking a sketch drawn by a user, producing a machine-generated image from the sketch, and performing a search for stored images similar to the machine-generated image representing the sketch, as taught by Cho.
One would have been motivated to make such combination because while Cho teaches generating the machine generated image from the user’s sketch using a Generative Adversarial Network, Murrish teaches clarification on the GAN by teaching training the cGAN “based on different types of noise to account for irregularities in the hand-drawn image” where “this noise may allow the cGAN to account for variations, e.g., waviness, in the lines such that the cGAN does not exactly follow the lines and generates a more natural output as a result” (Para. [0022]) which would be obvious to a person having ordinary skill in the art as being an advantage to be able to detect variations in the lines for a more natural output.

Regarding Claim 6:
Cho, Cao, and Murrish further teach:
wherein the generator is configured to generate the image by sequentially encoding, via the first plurality of encoders, the modified sketch of the object, and
Murrish teaches using the cGAN to convert the line drawing (sketch) to a rendered image (Para. [0022]) where “the cGAN may include a generator…[that] may be formed using an encoder-decoder architecture” (Para. [0026]) thereby teaching the generator configured to generate the image from the line drawing/sketch.
sequentially encoding decoding, via the plurality of decoders, an output of the first plurality of encoders.
Murrish teaches “the cGAN may include a generator…[that] may be formed using an encoder-decoder architecture” (Para. [0026]) thereby teaching sequentially encoding decoding, via the plurality of decoders in the generator, an output of the first plurality of encoders.

Regarding Claim 7:
Cho, Cao, and Murrish further teach:
wherein the discriminator is configured for concatenating, via the concatenator, the modified sketch of the object and the image to generate a concatenated image;
Murrish teaches the discriminator comprising one or more convolutional layers and a discriminator in a GAN is itself a classifier of sorts (Paras. [0026]) thereby teaching the discriminator including a concatenator and a plurality of encoders as part of the convolutional layers and a classifier. A discriminator, in the context of Murrish, is meant to discriminate a sketch from a generated image, thereby teaching concatenating the sketch and the generated image.
encoding, via the second plurality of encoders, the concatenated image; and
Murrish teaches the discriminator comprising one or more convolutional layers and a discriminator in a GAN is itself a classifier of sorts (Paras. [0026]) thereby teaching the discriminator including a concatenator and a plurality of encoders as part of the convolutional layers, for processing the generated image and the sketch, and a classifier.
classifying, via the classifier, the encoded concatenated image.
Murrish teaches the discriminator comprising one or more convolutional layers and a discriminator in a GAN is itself a classifier of sorts (Paras. [0026]).  A discriminator in a generative adversarial network is in itself a classifier, and thus by teaching using a generator and discriminator in the cGAN, Murrish is teaching a classifier in the discriminator for classifying the sketch and generated image.

Regarding Claim 12:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 13:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 19:
Some of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 20:
Some of the limitations herein are similar to some or all of the limitations of Claim 6.


Response to Amendment
Applicant’s Amendments, filed on 6/30/2022, are acknowledged and accepted.
In light of the amendments and remarks filed on 6/30/2022, the 101 rejection of claims 1, 8, and 15 for being directed to an abstract idea without significantly more has been withdrawn.
As stated above and restated here for convenience, Applicant’s amendments and remarks filed on 6/30/2022 have been fully considered and overcame the previously cited prior art, thus necessitating the new grounds of rejection presented herein. Accordingly, THIS ACTION IS MADE FINAL.


Response to Arguments
On pages 14-15 of the Remarks filed on 6/30/2022, Applicant argues that “Cho does not disclose ‘sharing, via a graphical user interface within a social group, a sketch of an object generated by a first user included in the social group; receiving, via the graphical user interface, a modification to the sketch from at least a second user included in the social group;…providing the one or more images to the social group,’ as recited in [amended] claim 1” because Cho’s teachings “do not teach that a sketch is shared among users in a social group and different users of the social group can modify the same sketch”.  The Office agrees that Cho does not explicitly teach sharing a sketch with multiple users that can modify the sketch and thus the new grounds of rejection are presented in above relying on a new reference Cao that teaches the deficiencies of Cho.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chester et al. (U.S. Pre-Grant Publication No. 2017/0262479) teaches an image retrieval system using a convolutional neural network trained to identify how users draw semantic concepts and using an image search engine to search against images having a similar concept.
Wang et al. (U.S. Pre-Grant Publication No. 2012/0054177) teaches s ketch-based image search may include receiving a query curve as a sketch query input and identifying a first plurality of oriented points based on the query curve.
Mueller et al. (U.S. Patent No. 11,073,975) teaches systems, methods, and media for generating a user-created synthetic image, including receiving input from a user onto a search field, the input relating to a desired image of the user, the search field including a user interface for specifying components of the desired image for display to the user.
Zhang et al. (U.S. Pre-Grant Publication No. 2020/0073968) teaches improved sketch-based image retrieval techniques with a domain migration function configured to transform sketches into synthetic images, and the hashing function is configured to generate hash codes from synthetic images and authentic images in a manner that preserves semantic consistency across the sketch and image domains where the hash codes generated from the synthetic images can be used for accurately identifying and retrieving authentic images corresponding to sketch queries, or vice versa.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        9/21/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154